PER CURIAM.
Tbe plaintiff presented tbe identical question involved in this ease to tbe Board of Tax Appeals in contesting an alleged deficiency tax for tbe calendar year 1921. Tbe Board of Tax Appeals in a written opinion announced October 5, 1928 (13 B. T. A. 810), granted tbe plaintiff’s contentions and entered judgment accordingly. Thereafter tbe Commissioner of Internal Revenue acquiesced in the holdings of tbe Board of Tax Appeals. No reason has been advanced in this case why we should disturb the opinion of the Board of Tax Appeals, and judgment for tbe plaintiff is entered accordingly.